Citation Nr: 1628857	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-06 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD). 

2.   Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that rating decision, the RO granted entitlement to service connection for PTSD with an evaluation of 30 percent effective October 26, 2010.  

The Board notes that, although the RO has increased the evaluation for the Veteran's service-connected PTSD to 50 percent in a February 2012 rating decision, the increase did not constitute a full grant of the benefit sought, and the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue, as it appears the Veteran has not worked since 2009 due to being laid off and the January 2012 VA examiner opined that the Veteran's poor impulse control and hostility to strangers could make maintaining work difficult.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.






REMAND

The Veteran was last afforded a VA examination for his PTSD in January 2012 and the matter was last addressed by the RO in a February 2012 statement of the case.  Thereafter, additional relevant VA treatment records were associated with the file, to include an August 27, 2012 mental health outpatient follow up note that reflected that the Veteran reported he had returned to the Vet Center and was attending PTSD groups.  He was also being seen individually by a therapist.  Because there is evidence of outstanding Vet Center records that have not been associated with the file, and additional relevant VA treatment records that have been added without waiver by the Veteran of consideration in the first instance, a remand is necessary.

As the Veteran was last examined in January 2012 and there is outstanding treatment, the Veteran should be provided a VA examination to assess the current severity of his PTSD on remand.

The Board notes that since it has determined that a claim for a TDIU is part of the increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.

The Veteran's employment history is unclear from the record.  The January 2012 VA examiner reported that the Veteran had not worked since being laid off in 2009.  The Veteran told this examiner that he was applying for jobs and that being out of work exacerbated his symptoms.  However, the VA examiner opined that the Veteran's poor impulse control and hostility to strangers could make maintaining work difficult.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required is fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  

2.  After securing any necessary release, obtain the Veteran's Vet Center treatment records, to include those referenced in the August 27, 2012 VA mental health outpatient follow up note.

3.  Obtain any relevant VA treatment records dated from January 2015 to the present.

4.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD.  The examiner should also comment as to the impact of PTSD on the Veteran's daily activities and his ability to maintain employment.  

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, to include entitlement to TDIU, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


